                                                                                                                                                            
  Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 7,
2007 (the “Agreement”) is entered into among Gevity HR, Inc., a Florida
corporation (the “Borrower”), the Guarantors, the Lenders and Bank of America,
N.A., as Administrative Agent. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Amended and Restated Credit Agreement dated as of
August 30, 2006 (as amended and modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.

Amendments.

 

(a)        The following definition is hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order to read as follows:

 

“First Amendment Effective Date” means May 7, 2007.

 

(b)        The following sentence is hereby added at the end of the definition
of “Aggregate Revolving Commitments” in Section 1.01 of the Credit Agreement:

 

After giving effect to the Borrower’s election to increase the Aggregate
Revolving Commitments pursuant to Section 2.01(c), the amount of the Aggregate
Revolving Commitments on the First Amendment Effective Date is SEVENTY-FIVE
MILLION DOLLARS ($75,000,000).

 

(c)        The language preceding the proviso in the first sentence of Section
2.01(c) of the Credit Agreement is hereby amended to read as follows:

 

The Borrower may at any time, upon prior written notice by the Borrower to the
Administrative Agent, make a request for an increase in the Aggregate Revolving
Commitments (but not the Letter of Credit Sublimit) of up to FIFTY MILLION
DOLLARS ($50,000,000) with additional Commitments from any existing Lender or
new Commitments from any other Person selected by the Borrower and approved by
the Administrative Agent;

 

(d)

Section 8.06(d) of the Credit Agreement is hereby amended to read as follows:

 

 

 



 

 

(d)               the Borrower may repurchase shares of its Capital Stock
provided that (i) at the time of any such repurchase and after giving effect
thereto, no Default or Event of Default shall exist or be continuing and (ii)
the aggregate amount of such repurchases of Capital Stock shall not exceed
$125,000,000 during the term of this Agreement.

 

2.          Conditions Precedent. This Agreement shall be effective immediately
upon receipt by the Administrative Agent, in form and substance satisfactory to
the Administrative Agent, of each of the following:

 

(a)                 counterparts of this Agreement duly executed by each of the
Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent;

 

(b)                 a duly executed copy of a new commitment agreement in form
and substance reasonably satisfactory to the Agent;

 

(c)                 favorable opinions of general counsel of the Loan Parties
and legal counsel to the Loan Parties, addressed to the Administrative Agent and
the Lenders, dated as of the First Amendment Effective Date, and in form and
substance reasonably satisfactory to the Administrative Agent; and

 

(d)                 a certificate of each Loan Party dated as of the First
Amendment Effective Date signed by a Responsible Officer of such Loan Party (A)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to the increase in the Aggregate Revolving Commitments, and (B)
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Article VI of the Credit Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the First Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of Section 2.01(c) of the Credit Agreement, the
representations and warranties contained in subsections (a) and (b) of Section
6.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.01 of the Credit Agreement, and (2) no Default or Event of Default exists.

 

3.

Miscellaneous.

 

(a)                 The Credit Agreement and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.

 

(b)              Each Guarantor (a) acknowledges and consents to all of the
terms and conditions of this Agreement, (b) affirms all of its obligations under
the Loan Documents and (c) agrees that this Agreement and all documents executed
in connection herewith do not operate to reduce or discharge its obligations
under the Credit Agreement or the other Loan Documents.

 

(c)

The Borrower and the Guarantors hereby represent and warrant as follows:

 

(i)                Each Loan Party has taken all necessary action to authorize
the execution, delivery and performance of this Agreement.

 

 



 

 

(ii)               This Agreement has been duly executed and delivered by the
Loan Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(iii)              No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement.

 

(d)                 The Loan Parties represent and warrant to the Lenders that
(i) the representations and warranties of the Loan Parties set forth in Article
VI of the Credit Agreement and in each other Loan Document are true and correct
in all material respects as of the date hereof with the same effect as if made
on and as of the date hereof, except to the extent such representations and
warranties expressly relate solely to an earlier date and (ii) no event has
occurred and is continuing which constitutes a Default or an Event of Default.

 

(e)                 This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of this Agreement by telecopy shall be effective as an
original and shall constitute a representation that an executed original shall
be delivered.

 

(f)               THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[Signature pages follow]

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

GEVITY HR, INC.,

 

 

a Florida corporation

 

By:

/s/ Erik Vonk

 

Name:

Erik Vonk

 

Title:

Chief Executive Officer

 

GUARANTORS:

GEVITY HR, L.P.,

 

 

a Delaware limited partnership

GEVITY HR II, L.P.,

a Delaware limited partnership

GEVITY HR III, L.P.,

a Delaware limited partnership

GEVITY HR IV, L.P.,

a Delaware limited partnership

GEVITY HR V, L.P.,

a Delaware limited partnership

GEVITY HR VI, L.P.,

a Delaware limited partnership

GEVITY HR VII, L.P.,

a Delaware limited partnership

GEVITY HR VIII, L.P.,

a Delaware limited partnership

GEVITY HR IX, L.P.,

a Delaware limited partnership

GEVITY HR X, L.P.,

 

a Delaware limited partnership

 

By:

Staff Leasing, LLC its General Partner

 

By:    /s/ Erik Vonk

Name:

Erik Vonk

 

Title:

Chief Executive Officer

 

 

 

GEVITY HR XI, LLC,

a New Mexico limited liability company

 

By:

/s/ Erik Vonk

 

Name:

Erik Vonk

 

Title:

Chief Executive Officer

 

 

 



 

CHAR1\988704v1

 



 

 

GEVITY HR XII Corp.,

a Florida corporation

 

By:

/s/ Erik Vonk

 

Name:

Erik Vonk

 

Title:

Chief Executive Officer

 

 

GEVITY XIV, LLC,

a Delaware limited liability company

 

By:    /s/ Erik Vonk

 

Name:

Erik Vonk

 

Title:

Chief Executive Officer

 

 

STAFF LEASING, LLC,

a Delaware limited liability company

 

By:

/s/ Erik Vonk

 

Name:

Erik Vonk

 

Title:

Chief Executive Officer

 

 

GEVITY INSURANCE AGENCY, INC.,

a Delaware corporation

 

By:

/s/ Edwin E. Hightower, Jr.

 

Name:

Edwin E. Hightower, Jr.

Title:

Secretary

 

 

 



 

CHAR1\988704v1

 



 

 

ADMINISTRATIVE

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

By:

/s/ Cameron S. Cardozo

 

Name:

Cameron S. Cardozo

 

Title:

Senior Vice President

 

 

LENDER:

BANK OF AMERICA, N.A.,

 

as a Lender and L/C Issuer

 

 

By:

/s/ Cameron S. Cardozo

 

Name:

Cameron S. Cardozo

 

Title:

Senior Vice President

 

 

 

CHAR1\988704v1

 

 

 